DETAILED ACTION
Notices to Applicant
This communication is a final rejection on the merits. Claims 1-16, as filed 02/08/2021, are currently pending and have been considered below.
No priority is acknowledged.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Objections
Claims 15 and 16 are objected to for the following informalities. The claims recite “wherein the laboratory performance data metric is high priority turn around time, an in patient morning result, an emergency department turn around time, as soon as possible turn around time and unacceptable specimens”. This appears to be a typographical mistake because the amended claim recites a single performance being multiple other metrics. For purposes of examination, the metric is interpreted as any metric that includes data related to any of these metrics


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as processes and machines  which recite steps of:
--receiving laboratory data from a plurality of data sources wherein each data source has a data format; 
--conforming the laboratory data from the plurality of data sources to an internal healthcare data format; 
--providing a set of laboratory performance data metric rules, each rule associated with a particular laboratory performance data metric and having a formula for determining the particular laboratory performance data metric having a numerator based on the conformed laboratory data and a denominator that is a target value for the particular laboratory performance data metric; 
--calculating, using the conformed laboratory data, each of a plurality of laboratory performance data metrics based on the rule for each laboratory performance data metric; and 
--generating, using the plurality of laboratory performance data metrics, a plurality of dashboards wherein each dashboard displays a particular one of the calculated laboratory performance data metrics in a color that indicates whether the target for the particular one of the calculated laboratory performance data metric set forth in the rule was met and each dashboard is active and permits a drill down of the conformed laboratory data that is used to generate the dashboard.

Step 2A Prong One
These steps of, under the broadest reasonable interpretation, include methods of organizing human activity. That is, other than reciting steps as performed by the generic computer components, the claim elements recite fundamental economic principles or practices such as monitoring a workplace (here, a laboratory) for compliance with standards by gathering data, assembling the data in a database, and using rules to generate metrics. For example, but for the conforming to a data format language, gathering data, calculating metrics with rules, and displaying metrics in the context of this claim encompasses monitoring workplace for compliance with standards. If a claim limitation, under its broadest reasonable interpretation, covers certain methods of organizing human activity, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
The claimed invention also recites mental processes because the broadest reasonable interpretation of the claimed invention includes steps that can be performed mentally or with pen and paper such as providing metric rules, calculating metrics, and generating dashboard. For example, a workplace could develop metric rules and write them on paper then write a dashboard on a different paper with various calculated metrics.
Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2-7 and 9-16 which merely recite additional aspects of how the workplace monitoring may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two

amount to mere instructions to apply an exception (such as receiving data, calculating metrics, and generating reports which amounts to invoking computers as a tool to perform the abstract idea, see applicant’s specification page 9 lines 25-27, see MPEP 2106.05(f))
add insignificant extra-solution activity to the abstract idea (such as of conforming data into an internal format at drilling down on reports which amount to activities which are well-understood, routine, and conventional in the field of data analytics, see MPEP 2106.05(g))
generally link the abstract idea to a particular technological environment or field of use (such as using laboratory data, see MPEP 2106.05(h))
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7 and 9-16 which further elaborate on the abstract idea by adding further components which receive data, analyze the data, or display the data). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more Symantec, MPEP 2106.05(d)(II)(i); conforming the data to a data format, e.g., performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii) or electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Conforming data from a plurality of data sources to an internal data format is well-understood, routine, and conventional. An Examiner can demonstrate that a feature is well-understood, routine, and conventional by citation to a review article that demonstrates that the feature is “widely prevalent or in common use in the relevant field, comparable to the types of activity or elements that are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a)”. Changes in Examination Procedure Pertaining to Subject Matter Eligibility, April 19, 2018, page 4. In this case, the Data warehouse review entry in Wikipedia from 01/31/2016 (attached) demonstrates that conforming data from “one or more disparate sources” into a single data format that can be used for reporting and data analysis is a widely-known technology with many commercially available software tools. In fact, Applicant describes using commercially-available software for this limitation on page 6 of the Specification lines 25-28: “The acquire module 104A may use SSIS to ingest the data from the data sources. SSIS is a commercially-available platform for data integration and workflow applications that features a fast and flexible data warehousing tool used for data extraction, transformation, and loading (ETL).”.
Drilling down into reports is well-understood, routine, and conventional. The Data drilling Wikipedia review entry from 05/19/2016 describes various types of data drilling and notes that it can be 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea.  Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 2-7 and 9-16 which further elaborate on the abstract idea by adding further components which receive data, analyze the data, or display the data). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Miyauchi (USP App. Pub. No. 2018/0046781 to Miyauchi et al.).
Regarding claim 1, Perez discloses A method, comprising: 
--receiving laboratory data from a plurality of data sources wherein each data source has a data format (“Examples of the one or more components 106 include…clinical lab equipment” [0028]; various formats [0029]); 
--conforming the laboratory data from the plurality of data sources to an internal healthcare data format (“the transformative integration engine 102 is configured to receive these many different communications from the one or more components 106, and in some examples from the one or more user devices 108, in their native formats and transform them into any of one or more formats” [0034]); 
--generating, using the plurality of laboratory performance data, a plurality of dashboards (“the application 720 includes dashboards, widgets, windows, icons, and the like that are customized… the medical-related data indicates performance statistics for the doctor, metrics relating to where the doctor falls along a distribution of other similar doctors, outlier patients,” [0133]).
Perez describes various ways of integrating information, such as lab information, and deriving dashboards therefrom using various performance rules (see rules in [0103] and metrics which are a kind of rule in [0133]). Perez is not focused on “laboratory performance metric rules.” Perez does not teach, but Miyauchi teaches:
(“definitive ratio indicates the proportion of normal specimens having normal results” and “re-run ratio” in par. [0057]. This represents a data metric rule associated with a lab performance data metric and a formula (i.e., calculating a ratio) and a target metric (i.e., no re-runs). Also in par. [0057], turnaround time, TAT, is calculated according to formulas and compared with a reference time (i.e., a target); “The availability rate is calculated by dividing an apparatus operating time by the sum of the apparatus operating time and a down time due to error,” par. [0056]. This availability rate has a numerator of the operating time (FIG. 12) and a denominator of the total possible operating time (the target value).); 
--calculating, using the conformed laboratory data, each of a plurality of laboratory performance data metrics based on the rule for each laboratory performance data metric (turnaround time, TAT, is calculated according to formulas in par. [0057]; calculated definitive, re-run, positive, error ratios in FIGs. 19 and 25); and 
--wherein each dashboard displays a particular one of the calculated laboratory performance data metrics in a color that indicates whether the target for the particular one of the calculated laboratory performance data metric set forth in the rule was met FIGs. 19 and 25; TAT scores are compared with reference values in par. [0057]; “A score higher than or equal to a reference value and a score lower than the reference value are displayed so as to be distinguishable from each other, by colors or the like” [0180]) and each dashboard is active and permits a drill down of the conformed laboratory data that is used to generate the dashboard (“Furthermore, when an icon displayed in the column “Report” is clicked or tapped, detailed report data regarding the assessment test is displayed” [0180]).
Perez discloses various ways of managing information such as laboratory information, and Miyauchi teaches additional ways of monitoring laboratory information with laboratory-specific metrics and dashboards. It would have been obvious before the effective filing date to include the metrics of Miyauchi within the information management of Perez because this would allow the platform to “facilitate the management of … clinical laboratories” (Miyauchi Abstract) and “obtain more detailed information regarding the selected index after ascertaining the status of the entirety of the clinical laboratories” (Miyauchi [0007]).

Regarding claim 2, Perez further discloses: performing analysis of the laboratory data using the dashboard (the dashboard with data presented allowing for analysis of a patient’s condition in [0133]. Note also the ability to adjust certain parameters and information for further analysis).
	
Regarding claim 5, Perez further discloses: storing the conformed laboratory data into a database (storing the conformed data in a data store or database [0024]).

Regarding claim 6, Perez further discloses: wherein the conformed laboratory data is laboratory test data from a plurality of laboratories and wherein each dashboard displays data about the laboratory test data (the data being from various sources and displayed in various dashboards [0029], [0133], [0134]).

Regarding claim 7, Perez further discloses: wherein the conformed laboratory data is patient blood data from a plurality of facilities and wherein each dashboard displays data about the patient blood data (the collected and conformed data including patient blood data and lab test data and displaying the conformed data in various dashboards which can be adjusted to display the desired data [0028], [0063], [0065], [0067]).

Regarding claim 8, the claim is substantially similar to claim 1 and is rejected with the same reasoning. The primary difference between the method of claim 1 and the system of claim 8 is “a computer system having a processor and a memory that implements a backend system” which is shown in Perez [0070]. 

Regarding claim 11, Perez further discloses: further comprising a database associated with the backend system that stores the conformed laboratory data (storing conformed data in [0024]).

Regarding claims 12-13, the claims are substantially similar to claims 6-7 (respectively) and are rejected with the same reasoning.

Regarding claim 14, Perez further discloses: further comprising a computing device that is capable of being connected to the backend system, the computing device having a display that is capable of displaying the generated dashboards (using devices connected to the system with interfaces for displaying the dashboards in [0132]-[0134]).

Regarding claim 15, Perez does not expressly disclose, but Miyauchi further discloses: wherein the laboratory performance data metric is a high priority turn around time, an in patient morning result, an emergency department turn around time, as soon as possible turn around time and unacceptable specimens (This limitation is interpreted in light of the objection above as requiring that the metric only be one of these metrics rather than all of them at the same time. Miyauchi teaches: turnaround time (TAT) in FIG. 1; “Error ratio is a value obtained by dividing the number of errors by the number of processed specimens.” [0080]).

Regarding claim 16, the claim is substantially similar to claim 15 and is rejected with the same reasoning.

Claims 3-4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Miyauchi (USP App. Pub. No. 2018/0046781 to Miyauchi et al.) and in further view of Sparandara (USP App. Pub. No. 2012/0130741).

Regarding claim 3, Perez does not expressly disclose, but Sparandara teaches: setting a global filter, wherein each global filter changes a date range for each of the dashboards generated (the data displayed can be filtered using date ranges [0036]-[0037]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the information management system taught by Perez and Miyauchi to include filtering data by date range in view of Sparandara in order to improve usability of the system and thus efficiency of workflow and care for patients (Sparandara [0095] & MPEP 2143 G)

Regarding claim 4, Perez further discloses: wherein setting a global filter further comprising selecting one of a plurality of global filters wherein each global filter has a preset date range (the data displayed can be filtered using date ranges. Note also the use of default filters with preset date ranges [0036]-[0037]).

Regarding claims 9-10, the claims are substantially similar to claims 3-4 (respectively) and are rejected with the same reasoning.

Claims 1-2, 5-8, 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Baughn (USP App. Pub. No. 2006/0080156 to Baughn et al.).

Regarding claim 1, Perez discloses A method, comprising: 
--receiving laboratory data from a plurality of data sources wherein each data source has a data format (“Examples of the one or more components 106 include…clinical lab equipment” [0028]; various formats [0029]); 
--conforming the laboratory data from the plurality of data sources to an internal healthcare data format (“the transformative integration engine 102 is configured to receive these many different communications from the one or more components 106, and in some examples from the one or more user devices 108, in their native formats and transform them into any of one or more formats” [0034]); 
--generating, using the plurality of laboratory performance data, a plurality of dashboards (“the application 720 includes dashboards, widgets, windows, icons, and the like that are customized… the medical-related data indicates performance statistics for the doctor, metrics relating to where the doctor falls along a distribution of other similar doctors, outlier patients,” [0133]).
Perez describes various ways of integrating information, such as lab information, and deriving dashboards therefrom using various performance rules (see rules in [0103] and metrics which are a kind of rule in [0133]). Perez is not focused on “laboratory performance metric rules.” Perez does not teach, but Baughn teaches:
(“a processed metrics database 204, and one or more rulesets” [0180]; these metrics and rulesets can be used in combination with Perez’s lab metrics; see various calculations in Table 5 that have numerators of conformed values and denominators of target values such as Process Compliance on Page 9 which is defined as total number of SQA reviews conducted (conformed value - numerator) divided by the number of SQA reviews planned (target value - denominator)); 
--calculating, using the conformed laboratory data, each of a plurality of [performance data metrics] based on the rule for each [performance data metric] (“metric calculations and Red/Yellow/Green display reporting rules” [0072]); and 
--wherein each dashboard displays a particular one of the calculated [performance data metrics] in a color that indicates whether the target for the particular one of the calculated [performance data metric] set forth in the rule was met (“The reporting rulesets 206 may include rules that specify what form, shape, color, or other aspect a reporting element may take, based on the results of the metrics processing” [0069]) and each dashboard is active and permits a drill down of the conformed laboratory data that is used to generate the dashboard (“The metric reporting interface may include a drill-down link set to present the processed metrics in increasingly detailed or increasingly specific form” [0013]).
Perez discloses various ways of managing information such as laboratory information, and Baughn teaches additional ways of monitoring disparate sources of operational data. Baughn’s metrics and dashboards focus on managing an outsourcing operation, but they generally provide a way of monitoring numerous performance metrics (see Baughn FIGs. 4-6; “a metric set that is broadly applicable” [0009]). The metrics and rules of managing information including laboratory information could be expanded with Baughn’s metrics to improve the effectiveness of the dashboards. It would have 

Regarding claim 2, Perez further discloses: performing analysis of the laboratory data using the dashboard (the dashboard with data presented allowing for analysis of a patient’s condition in [0133]. Note also the ability to adjust certain parameters and information for further analysis).

Regarding claim 5, Perez further discloses: storing the conformed laboratory data into a database (storing the conformed data in a data store or database [0024]).

Regarding claim 6, Perez further discloses: wherein the conformed laboratory data is laboratory test data from a plurality of laboratories and wherein each dashboard displays data about the laboratory test data (the data being from various sources and displayed in various dashboards [0029], [0133], [0134]).

Regarding claim 7, Perez further discloses: wherein the conformed laboratory data is patient blood data from a plurality of facilities and wherein each dashboard displays data about the patient blood data (the collected and conformed data including patient blood data and lab test data and displaying the conformed data in various dashboards which can be adjusted to display the desired data [0028], [0063], [0065], [0067]).

Regarding claim 8, the claim is substantially similar to claim 1 and is rejected with the same reasoning. The primary difference between the method of claim 1 and the system of claim 8 is “a 

Regarding claim 11, Perez further discloses: further comprising a database associated with the backend system that stores the conformed laboratory data (storing conformed data in [0024]).

Regarding claims 12-13, the claims are substantially similar to claims 6-7 (respectively) and are rejected with the same reasoning.

Regarding claim 14, Perez further discloses: further comprising a computing device that is capable of being connected to the backend system, the computing device having a display that is capable of displaying the generated dashboards (using devices connected to the system with interfaces for displaying the dashboards in [0132]-[0134]).

Claims 3-4, 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Baughn (USP App. Pub. No. 2006/0080156 to Baughn et al.) and in further view of Sparandara (USP App. Pub. No. 2012/0130741).

Regarding claim 3, Perez does not expressly disclose, but Sparandara teaches: setting a global filter, wherein each global filter changes a date range for each of the dashboards generated (the data displayed can be filtered using date ranges [0036]-[0037]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the information management system taught by Perez and Baughn to include filtering data by 

Regarding claim 4, Perez further discloses: wherein setting a global filter further comprising selecting one of a plurality of global filters wherein each global filter has a preset date range (the data displayed can be filtered using date ranges. Note also the use of default filters with preset date ranges [0036]-[0037]).

Regarding claims 9-10, the claims are substantially similar to claims 3-4 (respectively) and are rejected with the same reasoning.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Perez (USP App. Pub. No. 2015/0244687 to Perez et al.) in view of Baughn (USP App. Pub. No. 2006/0080156 to Baughn et al.) and in further view of Heydlauf (USP App. Pub. No. 2010/0271479).

Regarding claim 15, Perez does not expressly disclose, but Heydlauf teaches: wherein the laboratory performance data metric is a high priority turn around time, an in patient morning result, an emergency department turn around time, as soon as possible turn around time and unacceptable specimens (This limitation is interpreted in light of the objections above as requiring that the metric only be one of these metrics rather than all of them at the same time. “An eighth application provides reporting on productivity. A first productivity report can be a turn-around time (TAT) response report that shows, e.g., the number of assay tests that failed/passed TAT requirements (as a function of time), the percentage of assay tests completed as a function of time, and so forth” [0057]; “Such priority samples can include unlaunched stat or unlaunched routine tests whose expected completion time, i.e. turn-around time, is overdue or is soon to be past due” [0056]).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the information management system taught by Perez and Baughn to include the metrics of Heydlauf as this would enable “managers to monitor closely those assay tests that have already or are soon to violate the terms of a testing agreement with a particular client” (Heydlauf [0056]).

Regarding claim 16, the claim is substantially similar to claim 15 and is rejected with the same reasoning.


Response to arguments
Applicant's arguments filed 02/08/2021 have been fully considered and are discussed below. 
Regarding the objections to claims 15 and 16, Applicant did not amend the claims or respond to the objections. Those objections stand unrefuted.
Regarding the subject matter ineligibility rejections, Applicant disagrees that the claimed invention recites a method of organizing human activity. Remarks page 5. The MPEP states, “For Step 2A Prong One, the rejection should identify the judicial exception by referring to what is recited (i.e., set forth or described) in the claim and explain why it is considered an exception. For example, if the claim is directed to an abstract idea, the rejection should identify the abstract idea as it is recited (i.e., set forth or described) in the claim and explain why it is an abstract idea.” MPEP 2106.07(a). The MPEP further provides an example explanation: “The claim recites the step of comparing collected information to a predefined threshold, which is an act of evaluating information that can be practically performed in the human mind. Thus, this step is an abstract idea in the "mental process" grouping.” MPEP 2106.07(a)(I). In this case, the See MPEP 2106.04(a)(2)(II). Further, these steps include mental processes since many of the steps of the claimed invention can be performed mentally or with pen and paper since comparing conformed data with various metrics is an act of evaluation that can be performed in the human mind.
Applicant argues that the claim integrates the abstract idea into a practical application in Prong Two because the claimed invention includes the following improvements: 1) conforming the lab data from different sources (a technical solution) that address the multiple data source technical problem; 2) a set of data metric rules that calculate various data metrics (again a technical solution) to the technical problem of limited insights. Remarks page 6. Applicant’s point to page 1 of the Specification to describe the technical problem. MPEP 2106.05(a) provides that “[a]n indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. For example, in McRO, the court relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer McRO, the claimed invention lacks technical details of the problem or the solution. For example, Applicant claims that conforming data from different sources is a technical problem, but claim 1 alleges to solve the problem by simply “conforming the laboratory data from the plurality of data sources to an internal healthcare data format”. If conforming data to a singular format is a technical problem, it is unclear how the claimed invention solves this problem because the claim merely claims a result (i.e., creating conformed data). Similarly, Applicant claims that metric rules are important for solving the problems of limited insights from data sets but claim 1 allegedly solves that problem by “providing a set of laboratory performance data metric rules”. If developing metrics is a technical problem that Applicant solved, what are the metrics? See MPEP 2106.05(I) which states that “Instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result” is not an improvement to computer functionality. Further, metrics are not technical in nature and merely represent abstract ideas. For example, a turnaround time metric can be calculated mentally or with pen and paper.
Applicant generally alleges that the claimed invention “set[s] forth a combination of elements that are [sic] not conventional, routine, or well known [sic].” Remarks page 6. While some unconventional combinations of otherwise conventional components are patent eligible (see BASCOM), Applicant has not identified any such unconventional arrangements.
Regarding the prior art rejections, Applicant argues that the combination of Perez and Miyauchi does not render claims 1 and 8 obvious because the references do not disclose “the claimed formula since the error percentage is simply a percentage (not the claimed laboratory data metric), the ratio is simple [sic] a ratio and the re-run ratio also has 100 as the denominator”. Remarks page 7. This is not persuasive because, as described above, Miyauchi includes several metrics and ratios (e.g., “The availability rate is calculated by dividing an apparatus operating time by the sum of the apparatus operating time and a down time due to error,” par. [0056]). This availability rate has a numerator of the operating time (FIG. 12) and a denominator of the total possible operating time (the target value). Applicant’s arguments are not persuasive because Applicant fails to consider the entire references.
Applicant argues that the combination of Perez and Baughn does not render claims 1 and 8 obvious because the references do not discloses the ratios as claimed. Remarks page 8. This is not persuasive because, as described above, Baughn includes various calculations in Table 5 that have numerators of conformed values and denominators of target values such as Process Compliance on Page 9 which is defined as total number of SQA reviews conducted (conformed value - numerator) divided by the number of SQA reviews planned (target value - denominator). 

Conclusion
Prior art is made of record but not relied upon for any rejections herein. Karami (“From Information Management to Information Visualization”) describes numerous types of radiological dashboards (FIG. 1) and metrics (tables 1-18).
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office Action (See MPEP 706.07(a)). Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626